           Case 2:18-cv-01118-MCE-EFB Document 27 Filed 08/21/20 Page 1 of 1



 1    Thomas E. Frankovich (SBN 074414)
      THOMAS E. FRANKOVICH, APLC
 2    1163 Hoff Way, #203
      Orland, CA 95963
 3
      Telephone: (530) 824-1000
 4    Email: tfrankovich@disabilitieslaw.com

 5    Attorney for Plaintiff,
 6    BYRON CHAPMAN
                                   UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   BYRON CHAPMAN,                                      )   CASE NO. 2:18-cv-01118-MCE-EFB
                                                         )   Civil Rights
11          Plaintiff,                                   )
                                                         )
12          vs.                                          )
13                                                       )
     JINJU SUSHI INC A CALIFORNIA CORP                   )   ORDER FOR DISMISSAL
14   dba I LOVE TERIYAKI; HANNA, LLC, a                  )
     CALIFORNIA LIMITED LIABILITY                        )
15   COMPANY; PROEQUITY ASSET                            )
16   MANAGEMENT, a CALIFORNIA                            )
     CORPORATION,                                        )   Action Filed: May 4, 2018
17                                                       )   Trial Date: None Set
            Defendants.                                  )
18                                                       )
19          In accordance with the parties’ stipulation to dismiss this action, in its entirety with
20   prejudice, pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), and good cause appearing, this case is
21   hereby dismissed, with prejudice and with each side to bear its own costs and attorneys’ fees.
22   The Clerk of Court is directed to close the file.
23          IT IS SO ORDERED.
24   Dated: August 20, 2020
25
26
27
28

                                                       1
                                          ORDER FOR DISMISSAL
                                       CASE NO.: 2:18-cv-01118-MCE-EFB
